Per Curiam.

Having reviewed the instant record, this court concurs that respondent violated the Disciplinary Rules cited. We therefore adopt the board’s findings and its recommendation. Accordingly, we order respondent indefinitely suspended from the practice of law in Ohio. However, we note that the misconduct at bar was committed before we issued our order of July 29, 1987, and that respondent made remedial efforts in response to that order. We also note that respondent has been prevented from practicing law since July 29, 1987 due to his inability to deposit the costs for the earlier disciplinary proceeding as required by Gov. Bar R. V(27). As a result, we further find it appropriate to give him credit for eighteen months of the time during which he has already been suspended.
Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.